Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 12, 2013 (the
“Effective Date”), is entered into among Bakken Resources, Inc., a Nevada
corporation (the “Company”) and Val M. Holms (“Executive”). Certain capitalized
terms used in this Agreement are defined in Section 11 hereof.

The Company and Executive desire to enter into this agreement relating to
Executive's employment by the Company.

The parties hereto agree as follows:

1.                Employment. The Company shall employ Executive as Chief
Executive Officer to the Company, and Executive hereby agrees to be employed by
the Company, upon the terms and subject to the conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 3 hereof (the “Employment Period”). Executive shall be employed on a
full-time basis with the Company.

2.                Position and Duties.

(a)      Position. During the Employment Period, Executive shall serve as the
Chief Executive Officer of the Company and in such capacity shall have the
duties, responsibilities and authority that are normally associated with such
office and as requested by the board of directors of the Company (the “Board”)
from time to time.

(b)      Duties. Executive shall report directly to the Board of the Company,
and Executive shall devote all his time and attention (except for permitted
vacation periods and periods of illness or incapacity and other activities
approved by the Board from time to time) to the business and affairs of the
Company and its Subsidiaries.

3.                Termination. The Employment Period shall terminate on the
first anniversary of the Effective Date (the “Initial Term”) and shall
automatically renew for successive one (1) year periods (each a “Successive
Term”) unless either party gives written notice to the other at least 60 days
prior to the end of the Initial Term, or at least 60 days prior to the end of
any one (1) year renewal period, that the Agreement shall not be further
extended. The date on which the Employment Period terminates after any notice of
non-renewal is referred to herein as the “Expiration Date. Notwithstanding the
foregoing, the Company and Executive agree that Executive is an “at-will”
employee, subject only to the contractual rights upon termination set forth
herein, and that the Employment Period (a) shall terminate automatically at any
time upon Executive's death, (b) shall terminate automatically at any time upon
the Board's determination of Executive's Disability, (c) may be terminated by
the Company at any time for any reason or no reason (whether for Cause or
without Cause) by giving Executive written notice of the termination, and (d)
may be terminated by Executive for any reason or no reason (including for Good
Reason) by giving the Company written notice at least 60 days in advance of his
termination date. Notwithstanding anything herein to the contrary, in no event
shall delivery of a notice of non-renewal by the Company be deemed a termination
without Cause. The date that the Employment Period is terminated for any reason
is referred to herein as the “Termination Date.”

 

--------------------------------------------------------------------------------


4.                Base Salary and Benefits.

(a)      Base Salary. During the Employment Period, Executive's base salary
shall be $180,000 per year (the “Base Salary”). The Base Salary shall be
reviewed annually. The Base Salary shall not be reduced prior to the Expiration
Date, and after any increase of such Base Salary approved by the Board, the term
“Base Salary” in this Agreement shall refer to the Base Salary as so increased.
The Base Salary shall be payable in regular installments in accordance with the
Company's general payroll practices.

(b)      Expenses. The Company will reimburse Executive for all reasonable
travel and other business expenses incurred by Executive during the Employment
Period in connection with the performance of his duties and obligations under
this Agreement as approved by the Chief Executive Officer, subject to
Executive's compliance with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time.

(c)      Other Benefits. During the Employment Period and provided Executive is
a full-time employee, Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which similarly situated executives of the Company generally are
eligible under any plan or program now in existence or established later by the
Company, on the same basis as other similarly situated executives of the
Company. Nothing in this Agreement will preclude the Company from amending or
terminating any of the plans or programs applicable to similarly situated
executives of the Company as long as such amendment or termination is applicable
to similarly situated executives of the Company, as the case may be.

(d)      Indemnification. To the fullest extent permitted by law and the
articles of incorporation of the Company, Executive (and his heirs, executors
and administrators) shall be indemnified by the Company and its successors and
assigns for Executive’s actions in his capacity as an officer or director of the
Company. The obligations of the Company pursuant to this Section shall survive
the Employment Period.

5.                Severance.

(a)      Termination without Cause or for Good Reason. If, prior to the
Expiration Date, the Employment Period is terminated by the Company without
Cause or by Executive for Good Reason, or if the Company does not renew the
Agreement at the end of the Initial Term or any Successive Term
thereafter Executive shall be entitled to receive during the Severance
Period his annual Base Salary as in effect immediately prior to the Termination
Date, paid in the same manner and in the same installments as previously paid.
For the avoidance of doubt, in no event shall Executive be entitled to any bonus
payment if Executive was not employed by the Company on the last day of the
fiscal year during which any such Performance Bonus was earned. When used
herein, the “Severance Period” means the 12-month period from and after the
Termination Date.

(b)      Death or Disability. In the event of the death or Disability of
Executive during the Employment Period, the Company's obligation to make
payments or provide any other benefits under this Agreement shall cease as of
the date of death or Disability of Executive; provided, that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid Base
Salary and reimbursement of expenses incurred by Executive prior to the
Termination Date, (ii) any Performance Bonus that was earned, but not paid, as
of the Termination Date, and (iii) all amounts or benefits to which Executive is
entitled under any applicable employee benefit plan or arrangement of the
Company in which Executive was a participant during his employment with the
Company, in accordance with the terms of such plan or arrangement.

 

--------------------------------------------------------------------------------


(c)      Other Termination. If the Employment Period is terminated by the
Company for Cause or by Executive for any reason other than Good Reason,
Executive shall not be entitled to any severance payments and all of Executive's
benefits shall cease to be effective immediately as of the Termination Date
(except as required by law); provided, that Executive shall be entitled to
receive all earned or accrued but unpaid Base Salary and reimbursement of
expenses incurred by Executive prior to the Termination Date.

(d)      Other Benefits. Except as required by law or as specifically provided
in this Section 5, the Company's obligation to make any payments or provide any
other benefits hereunder shall terminate automatically as of the Termination
Date.

(e)      Termination of Severance. If Executive breaches any of the provisions
of Sections 6 and 7 hereof, or engages in any Competitive Activity (as defined
below) as described in Section 8 hereof, the Company shall no longer be
obligated to make any additional payments or provide any other benefits pursuant
to this Section 5.

6.                Confidential Information. Executive acknowledges that the
information, observations and data, whether in tangible or intangible form
(including, without limitation, trade secrets, know-how, research plans,
business, accounting, distribution and sales methods and systems, sales and
profit figures and margins and other technical or business information,
business, marketing and sales plans and strategies, cost and pricing structures,
suppliers, customer lists, business relationships, and information concerning
acquisition opportunities and targets nationwide in or reasonably related to any
business or industry in which the Company or its respective Subsidiaries is
engaged), disclosed or otherwise revealed to his, or discovered or otherwise
obtained by his or of which he becomes aware, directly or indirectly, while
employed by the Company or its Subsidiaries (including, in each case, those
obtained prior to the date of this Agreement) concerning the business or affairs
of the Company or any of its respective Subsidiaries (collectively,
“Confidential Information”) are the property of the Company or its respective
Subsidiaries, as the case may be, and agrees that the Company has a protectable
interest in such Confidential Information. Therefore, Executive agrees that he
shall not (during his employment with the Company or at anytime thereafter)
disclose, furnish or make accessible to any unauthorized person or use for his
own or any third party’s purposes any Confidential Information without the prior
written consent of the Board, unless and to the extent that the aforementioned
matters: (a) become or are generally known to and available for use by the
public other than as a result of Executive's acts or omissions or (b) are
required to be disclosed by judicial process or law (provided that Executive
shall give prompt advance written notice of such requirement to the Company to
enable the Company to seek an appropriate protective order or confidential
treatment). Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) which constitute Confidential
Information or Work Product (as defined below) which he may then possess or have
under his control. Executive acknowledges that upon termination of his
employment with the Company, the Company may deem it advisable to, and shall be
entitled to, serve notice on his new employer that Executive has been exposed to
certain Confidential Information and that he has continuing obligations under
the terms of this Agreement not to disclose such information. The provisions of
this Section 6 shall survive the termination or expiration of the Employment
Period, irrespective of the reason therefor.

7.                 Work Product. Executive hereby assigns to the Company all
right, title and interest in and to all inventions, developments, methods,
processes, designs, analyses, reports and all similar or related information (in
each case whether or not patentable), all copyrightable works, all trade
secrets, confidential information and know-how, and all other intellectual
property rights that both (a) are conceived, reduced to practice, developed or
made by Executive while employed by the Company and its

 

--------------------------------------------------------------------------------


Subsidiaries and (b) either (i) relate to the Company's or any of its
Subsidiaries' actual or anticipated businesses, research and development or
existing or future products or services, or (ii) are conceived, reduced to
practice, developed or made using any of the equipment, supplies, facilities,
assets or resources of the Company or any of its Subsidiaries (including, but
not limited to, any intellectual property rights) (“Work Product”). Executive
shall promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm the Company's ownership of the Work Product
(including, without limitation, executing and delivering assignments, consents,
powers of attorney, applications and other instruments).

8.                Non-Competition and Non-Solicitation.

(a)      Non-Competition. If Executive engages in any Competitive Activity
during the two year period following the Termination Date (“Non-Competition
Term”), Executive’s right to receive any remaining severance payments under
Section 5(a) hereof shall immediately terminate. Notwithstanding the foregoing,
in the event Executive is terminated without cause or for good reason, the
Non-Competition Term shall be the one year period following the Termination
Date. Executive shall be deemed to be engaged in a “Competitive Activity” if he
anywhere within the United States engages, directly or indirectly, alone or as a
shareholder (other than as a holder of less than one percent (1%) of the common
stock of any publicly traded corporation), partner, officer, director, employee,
consultant or advisor, or otherwise in any way participates in or becomes
associated with, any other business organization that is involved or becomes
involved with the oil and gas industry, in any State that the Company, or any of
its Subsidiaries, is conducting such business at the time of Executive’s
termination or has notified Executive that it proposes to conduct such business
and for which the Company has, prior to the time of such termination, expended
substantial resources.

(b)      Non-Solicitation. If Executive engages in any Solicitation Activity
during the two year period following the Termination Date (“Non-Solicitation
Term”), Executive’s right to receive any remaining severance payments under
Section 5(a) hereof shall immediately terminate. Executive shall be deemed to be
engaged in “Solicitation Activity” if he employs, retains or engages (as an
employee, independent contractor or otherwise), or induces or attempts to induce
to be employed, retained or engaged, any Person who is or was during the
Non-Solicitation Term an employee, consultant or officer of the Company, induces
or attempts to induce any Person who, as of the date hereof or at any time
thereafter during the term of this Agreement, is an employee, consultant, or
officer of the Company to terminate his or his employment or other relationship
with the Company, or induces or attempts to induce any Person who, as of the
date hereof or at any time thereafter during the term of this Agreement, is a
customer, or other contracting party with the Company to terminate or not renew
or not extend any written or oral agreement or understanding or other
relationship with the Company, or to reduce the amount of business it conducts
with the Company.

9.                Enforcement. If, at the time of enforcement of any of Sections
6, 7 and 8, a court of competent jurisdiction shall hold that the type, scope or
duration of the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum type, scope or duration
reasonable under such circumstances shall be substituted for the stated type,
scope or duration and that the court shall be allowed and directed to revise the
restrictions contained herein to cover the maximum type, scope and duration
permitted by applicable law. The parties hereto acknowledge and agree that
Executive's services are unique and he has access to Confidential Information
and Work Product, that the provisions of Sections 6, 7 and 8 are necessary,
reasonable and appropriate for the protection of the legitimate business
interests of the Company and its respective Subsidiaries, that irreparable
injury will result to the Company and its respective Subsidiaries if Executive
breaches any of the provisions of Sections 6, 7 and 8 and that money damages
would not be an adequate remedy for any breach by Executive of this Agreement
and that the Company will not have any adequate remedy at law

 

--------------------------------------------------------------------------------


for any such breach. Therefore, in the event of a breach or threatened breach of
this Agreement, the Company or any of its successors or assigns, in addition to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or immediate injunctive or other equitable relief from any court
of competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting the Company or any of its successors or assigns from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages.

10.            Executive's Representations and Acknowledgements. Executive
hereby represents and warrants to the Company that (i) the execution, delivery
and performance of this Agreement by Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (ii) Executive is not a party to or bound by any employment
agreement, non-competition agreement or confidentiality agreement with any other
Person, (iii) Executive shall not use any confidential information or trade
secrets of any third party in connection with the performance of his duties
hereunder, and (iv) this Agreement constitutes the valid and binding obligation
of Executive, enforceable against Executive in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein and intends for such terms and conditions to be binding on and
enforceable against Executive. Executive expressly agrees and acknowledges that
the restrictions contained in Sections 6, 7 and 8 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Executive's
ability to earn a living. In addition, Executive agrees and acknowledges that
the potential harm to the Company of its non-enforcement outweighs any harm to
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Executive by this Agreement, and is in full accord
as to their necessity for the reasonable and proper protection of the
Confidential Information. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

11.            Definitions.

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.

“Board” means the Board of Directors of the Company.

“Cause” means (i) Executive’s material breach of the terms of any agreement
between Executive and Company or of a material policy or code of conduct of the
Company, or any of its Subsidiaries; (ii) Executive’s material failure, neglect
or refusal to perform any duties of Executive hereunder other than by reason of
Disability; (iii) Executive’s gross negligence or willful misconduct in the
performance of his duties to the Company or any of its Subsidiaries; (iv)
Executive’s willful insubordination or disregard of the legal directives of the
Board which are not inconsistent with the scope of Executive’s duties and
responsibilities; (v) Executive’s engaging in misconduct which has a material
adverse impact on the reputation, business, business relationships or financial
condition of the Company or any of its Subsidiaries; (vi) Executive’s commission
of an act of fraud or embezzlement against the Company or any of its
Subsidiaries; (vii) any conviction of, or plea of guilty or nolo contendere by,
Executive with respect to a felony (other than a traffic violation), a crime
involving moral turpitude, fraud, misrepresentation or which causes material
harm to the standing and reputation of the Company or any of its Subsidiaries;
or (viii) Executive’s (A) use of any illegal drug or (B) abuse or misuse of
alcohol

 

--------------------------------------------------------------------------------


and/or prescription drugs which materially adversely affects the performance of
his duties to the Company or any of its Subsidiaries; provided, however, that
Cause shall not be deemed to exist under clause (ii) unless Executive has been
given reasonably detailed written notice of the grounds for such Cause and
Executive has not effected a cure within fifteen (15) days of the date of
receipt of such notice.

“Disability” means (i) Executive has been deemed disabled for purposes of any
group or individual disability policy paid for by the Company that is in effect
at the time of such disability; or (ii) the Board, in good faith, has determined
Executive is substantially unable to perform his duties under this Agreement for
a period in excess of 120 days (whether or not consecutive)

“Good Reason” means, without Executives prior written consent, any of the
following, (i) a material diminution in the Executive’s base compensation; (ii)
a material diminution in the Executive’s authority, duties or responsibilities;
(iii) any material breach of this Agreement by the Company; (iv) a required
change in location of Executive’s primary place of work of more than 35 miles
from Executive’s present employment location and from his primary residence;
provided that the events described in clauses (i), (ii), (iii), and (iv) above
shall constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason if such events are curable. In addition, Good Reason
shall cease to exist for an event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date. “Person” means an individual,
a partnership, a limited liability company, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

12.            Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid), e-mailed or faxed to the recipient at the
address below indicated:

To Company:

 

Bakken Resources, Inc.

Attn: David Deffinbaugh

1425 Birch Ave, Suite A

Helena, MT 59601

 

--------------------------------------------------------------------------------


 

To Executive:

 

Val M. Holms

1425 Birch Ave, Suite A

Helena, MT 59601

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day after sent by reputable overnight courier
service, five (5) calendar days after deposit in the U.S. mail (or when actually
received, if earlier), or at such time as it is transmitted via e-mail or
facsimile, with receipt confirmed.

13.            General Provisions.

(a)      Expenses. The Company and Executive will each pay their own costs and
expenses incurred in connection with the negotiation and execution of this
Agreement and the agreements contemplated hereby.

(b)      Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c)      Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d)      Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(e)      Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, and the Company, and their respective successors and assigns,
including any entity with which the Company may merge or consolidate or to which
all or substantially all of its assets may be transferred; provided, that the
rights and obligations of Executive under this Agreement shall not be
assignable.

(f)      Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Montana, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Montana or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Montana.

 

--------------------------------------------------------------------------------


(g)     Remedies. Each of the parties to this Agreement shall be entitled to
enforce his or its rights under this Agreement specifically, to recover damages
and costs (including reasonable attorney's fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

(h)     Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Executive.

(i)      Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company's chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(j)      No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

 

* * * *

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on March 12,
2013.

BAKKEN RESOURCES, INC.

 

 

By: /s/ David Deffinbaugh
Name: David Deffinbaugh
Title: Chief Financial Officer

 

 

EXECUTIVE

 

/s/ Val M. Holms

Name: Val M. Holms

--------------------------------------------------------------------------------